 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTINA HERNANDEZ,                              No. 1:19-cv-01147-DAD-JLT
12                       Plaintiff,
13           v.                                         ORDER GIVING EFFECT TO
                                                        STIPULATION, SUBMITTING ACTION TO
14    CARMAX AUTO SUPERSTORES                           ARBITRATION, AND STAYING ACTION
      CALIFORNIA, LLC, et al.,
15                                                      (Doc. No. 10)
                         Defendants.
16

17

18          On September 9, 2019, the parties to this action filed a stipulation, notifying the court that

19   they had agreed to submit this matter to binding and final arbitration. Pursuant to that stipulation,

20   and good cause appearing, the court orders as follows:

21          1.      This action shall be submitted to final and binding arbitration conducted pursuant

22                  to the terms of the FAA, the Arbitration Agreement, and the CarMax Dispute

23                  Resolution Rules and Procedures (“DRRP”);

24          2.      The arbitration shall be conducted before a single arbitrator selected from an

25                  arbitrator panel provided by Signature Resolution pursuant to the procedures

26                  provided in Rule 5 of the DRRP;

27          3.      This action shall be stayed pending arbitration, and all dates currently on calendar

28                  are vacated;
                                                        1
 1        4.    The parties will notify the court of the conclusion of the arbitration within 30 days

 2              following the issuance of a Final Award by the Arbitrator;

 3        5.    The parties agree to bear their own attorney’s fees and costs for the filing and

 4              prosecution of the action in court thus far; and

 5        6.    The parties further agree not to seek any form of sanctions against each other

 6              including attorney’s fees or costs from the Arbitrator, the Superior Court, or this

 7              court that are in any way related to plaintiff’s filing and prosecution of the action

 8              in court and not in arbitration.

 9   IT IS SO ORDERED.
10
       Dated:   September 11, 2019
11                                                  UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
